
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3298
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 28, 2012
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To establish the position of Special
		  Assistant for Veterans Affairs in the Department of Housing and Urban
		  Development, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homes for Heroes Act of
			 2012.
		2.Special assistant
			 for Veterans Affairs in the Department of Housing and Urban
			 DevelopmentSection 4 of the
			 Department of Housing and Urban Development Act (42 U.S.C. 3533) is amended by
			 adding at the end the following new subsection:
			
				(g)Special
				assistant for veterans affairs
					(1)EstablishmentThere
				shall be in the Department a Special Assistant for Veterans Affairs, who shall
				be a special assistant to the Secretary and shall report directly to the
				Secretary.
					(2)AppointmentThe
				Special Assistant for Veterans Affairs shall be appointed based solely on merit
				and shall be covered under the provisions of title 5, United States Code,
				governing appointments in the competitive service.
					(3)ResponsibilitiesThe
				Special Assistant for Veterans Affairs shall be responsible for—
						(A)ensuring veterans
				have fair access to housing and homeless assistance under each program of the
				Department providing either such assistance;
						(B)coordinating all
				programs and activities of the Department relating to veterans;
						(C)serving as a
				liaison for the Department with the Department of Veterans Affairs, including
				establishing and maintaining relationships with the Secretary of Veterans
				Affairs;
						(D)serving as a
				liaison for the Department, and establishing and maintaining relationships with
				the United States Interagency Council on Homelessness and officials of State,
				local, regional, and nongovernmental organizations concerned with
				veterans;
						(E)providing
				information and advice regarding—
							(i)sponsoring housing
				projects for veterans assisted under programs administered by the Department;
				or
							(ii)assisting
				veterans in obtaining housing or homeless assistance under programs
				administered by the Department;
							(F)coordinating with
				the Secretary of Housing and Urban Development and the Secretary of Veterans
				Affairs in carrying out section 3 of the Homes for Heroes Act of 2012; and
						(G)carrying out such
				other duties as may be assigned to the Special Assistant by the Secretary or by
				law.
						.
		3.Annual
			 supplemental report on veterans homelessness
			(a)In
			 generalThe Secretary of
			 Housing and Urban Development and the Secretary of Veterans Affairs, in
			 coordination with the United States Interagency Council on Homelessness, shall
			 submit annually to the Committees of the Congress specified in subsection (b),
			 together with the annual reports required by such Secretaries under section
			 203(c)(1) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
			 11313(c)(1)), a supplemental report that includes the following
			 information with respect to the preceding year:
				(1)The same
			 information, for such preceding year, that was included with respect to 2010 in
			 the report by the Secretary of Housing and Urban Development and the Secretary
			 of Veterans Affairs entitled Veterans Homelessness: A Supplemental
			 Report to the 2010 Annual Homeless Assessment Report to
			 Congress.
				(2)Information
			 regarding the activities of the Department of Housing and Urban Development
			 relating to veterans during such preceding year, as follows:
					(A)The number of
			 veterans provided assistance under the housing choice voucher program for
			 Veterans Affairs supported housing (VASH) under section 8(o)(19) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)), the
			 socioeconomic characteristics of such homeless veterans, and the number, types,
			 and locations of entities contracted under such section to administer the
			 vouchers.
					(B)A summary
			 description of the special considerations made for veterans under public
			 housing agency plans submitted pursuant to section 5A of the United States
			 Housing Act of 1937 (42 U.S.C. 1437c–1) and under
			 comprehensive housing affordability strategies submitted pursuant to section
			 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
			 12705).
					(C)A description of
			 the activities of the Special Assistant for Veterans Affairs of the Department
			 of Housing and Urban Development.
					(D)A description of the efforts of the
			 Department of Housing and Urban Development and the other members of the United
			 States Interagency Council on Homelessness to coordinate the delivery of
			 housing and services to veterans.
					(E)The cost to the
			 Department of Housing and Urban Development of administering the programs and
			 activities relating to veterans.
					(F)Any other information that the Secretary of
			 Housing and Urban Development and the Secretary of Veterans Affairs consider
			 relevant in assessing the programs and activities of the Department of Housing
			 and Urban Development relating to veterans.
					(b)CommitteesThe
			 Committees of the Congress specified in this subsection are as follows:
				(1)The Committee on
			 Banking, Housing, and Urban Affairs of the Senate.
				(2)The Committee on
			 Veterans’ Affairs of the Senate.
				(3)The Committee on
			 Appropriations of the Senate.
				(4)The Committee on
			 Financial Services of the House of Representatives.
				(5)The Committee on
			 Veterans’ Affairs of the House of Representatives.
				(6)The Committee on
			 Appropriations of the House of Representatives.
				
	
		
			Passed the House of
			 Representatives March 27, 2012.
			Karen L. Haas,
			Clerk
		
	
